Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed 11/12/20.
Claims 1-6, 10, and 20 are currently pending and have been examined.
Claims 7-9 and 18 have been cancelled.
Claims 11-17 and 19 have been withdrawn.
Claims 1-6, 10, and 20 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.
In light of the amended specification, the drawing and specification objections have been withdrawn.
In light of the amendments to the claims, the 112b rejections have been withdrawn.
Regarding the 101 rejection, the applicant’s arguments are not persuasive. The claims as presented are determining a type of vehicle, determining the data that corresponds for that vehicle, determining if there are any modifications to the vehicle, and then modifying the “tuned trigger values” based on those determinations. This is achieved by applying 
Regarding the rejection of claim 1, it appears that the applicant is arguing the amended claims, as such the rejection has been updated as shown in rejections below.
Regarding the rejection of dependent claims 2-6 and 10, the applicant is arguing that they are allowable due to their dependence upon claim 1. As shown below the rejection for claim 1 has been updated as shown below.
Regarding the rejection of claim 20, the arguments are not persuasive. Regarding the argument that Grimm does not teach applying a variance, as shown in the rejection below, automatically configuring pre-set parameters for an aftermarket value overwrites the deualt value with a value that corresponds to the aftermarket part that constitutes applying a variance. Regarding the arguments that Gelbart does not that the threshold are not tuned to a specific vehicle, additional context has been added to the rejection below to counter that argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-10 and 20 are directed to a system, which is one of the statutory categories of invention. (Step 1: YES)
… detect an onboard request…, … send a vehicle identifier…, … receive a set of configuration data…, … tune a set of vehicle reporting trigger variables…, … use the configuration data to tune a set of vehicle reporting trigger variables.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Using the configuration data to tune a set of vehicle reporting trigger variables recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The system (including a processor) in Claim 1 is just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim 20 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a system (including a processor). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea without a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 20 are directed to 
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In the instant application, “a system includes a processor” [0006]; “the processor is provided with an operating system” [0023]; “a general purpose processor” [0031]. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more.)
	Dependent claims further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-10 and 20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub No. 2016/0210795) in view of Petersen (U.S. Pub. No. 2015/0331686).
Regarding claim 1:
Shin teaches:
A system comprising: 
a processor (a controller 390, etc.  [0058]; fig. 3) configured to: (controller 390 inherently has a processor)
detect an onboard request (a vehicle data collection request signal [0061]); the detection is the receiving)) for vehicle-action reporting configuration (and transmit vehicle data collected therein to the data collection server [0061]; the data transmitted provides information as to the identify and condition of the vehicle (vehicle-action reporting configuration))
responsive to the request, send a vehicle identifier (the vehicle data collection terminal 300 according to the present disclosure may receive a vehicle data collection request signal of the data collection server 200 and transmit vehicle data collected therein[0061]) to a configuration server (to the data collection server 200 using the mobile communication module. [0061]); 
receive a set of configuration data (deliver a result of identification to the controller 480. [0088]), [from the server,] representing tuned trigger variables for vehicle reporting (data validity determination unit 430 performs a function for determining a validity of collected vehicle data. For example, the data validity determination unit 430 may identify a vehicle from which invalid vehicle data (for example, data out of a normal range of a sensor value) is continuously received a predetermined number of times or more [0088]; This establishes that the cited art uses data aggregation from multiple vehicles of the same type/model to develop a baseline value that is appropriate for that model of car, equating to “tuning the trigger variable”), tuned to a vehicle identified by the identifier (The car model and specification identification module 423 performs a function for identifying vehicles having the same car ; 
 and use the configuration data to tune a set of vehicle reporting trigger variables, (data validity determination unit 430 performs a function for determining a validity of collected vehicle data. [0088]) such that a device reports based upon occurrence of a tuned vehicle reporting trigger variable (For example, the data validity determination unit 430 may identify a vehicle from which invalid vehicle data (for example, data out of a normal range of a sensor value) is continuously received a predetermined number of times or more, and deliver a result of identification to the controller 480. [0088]; by establishing a normal value depending on type of vehicle or configuration, the system can report based off the normalized (tuned) value).
Shin does not teach, however Petersen teaches:
detect an onboard request for vehicle-action reporting configuration issued from a device (The VCS 1 may be configured to provide the vehicle parameters 202 periodically, or upon detection of an event such as a diagnostic code being raised, or further responsive to another vehicle 31 event occurring after the triggering detection, such as key-on, key-off or plugging in. [0041]) installed in a vehicle onboard diagnostic port (As used throughout this disclosure, software and software updates may include data representing instructions that may be executed by a microprocessor, controller, or computer, of the vehicle-based computing system. Alternatively, or in combination, software updates may include data representing calibration, configuration, or other data or parameters ;
receive a set of configuration data (fig. 2, upgrade information 216;), from the server (fig. 2, diagnostic server 214), representing tuned trigger variables for vehicle reporting (a diagnostic server 214 configured to maintain a symptom database 212, and use the symptom database 212 to identify and notify the vehicles 31 of upgrade information 216 according to the received vehicle parameters 202 [0033])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shin as shown in the rejection above to include the teachings as taught by Petersen “to maintain a symptom database including associations of parameters indicative of a vehicle issues with software updates configured to address the corresponding issues.” [0014].
Regarding claim 2:
Shin in view of Petersen discloses all the limitations of claim 1, upon which this claim is dependent.
Shin further teaches:
wherein the identifier includes a vehicle identification number (VIN). (Here, the vehicle may be identified by a vehicle identification number (VIN) unique to each vehicle. [0091])
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub No. 2016/0210795) in view of Petersen (U.S. Pub. No. 2015/0331686) in further view of Inbarajan (U.S. Pat. No. 8050811).
Regarding claim 3:
Shin in view of Petersen, as shown in the rejection above, discloses all the limitations of claim 1, upon which this claim is dependent.
Inbarajan teaches:
wherein the identifier includes an electronic serial number (ESN). (The identification information in step 106 preferably includes an identifier that distinguishes either the vehicle or the subscriber; examples can include a vehicle identification number (VIN), an electronic serial number (ESN) for the telematics unit [col 6, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shin in view of Petersen as shown in the rejection above to include the teachings as taught by Inbarajan “so that the service provider knows with whom it is communicating” [col 6, lines 49-50].
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub No. 2016/0210795) in view of Petersen (U.S. Pub. No. 2015/0331686) in further view of Grimm (U.S. Pub. No. 2016/0031389).
Regarding claim 4:
Shin in view of Petersen, as shown in the rejection above, discloses all the limitations of claim 1, upon which this claim is dependent.
Shin further teaches:
along with the vehicle identifier. (In response to the request for data collection, the vehicle terminal 102 collects corresponding vehicle data from the corresponding ECUs, and then transmits the collected vehicle data to the data collection server 130 through the mobile communication network 120. [0034])
Shin in view of Petersen does not teach, however Grimm teaches:
wherein the processor is configured to send identification of an aftermarket part, (the information system 102 to receive data information from one or more after-market input device(s) 111, which the system 102 will then transmit to the data output device(s) 160. [0042]; The user calibration at step 542 requires the system user provide a learning cycle for the software, wherein the software detects the after-market components (e.g., after-market input devices 111) and enables the components to function with the pre-existing components [0102])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shin in view of Petersen as shown in the rejection above to include the teachings as taught by Grimm “to allow integration of pre-existing (e.g., factory installed) vehicle systems with after-market technology” [0042].
Regarding claim 5:
Shin in view of Petersen and Grimm, as shown in the rejection above, discloses all the limitations of claim 4, upon which this claim is dependent.
Grimm further teaches:
wherein the identification of an aftermarket part is received from a user (Initial calibration information may include information such as, but not limited to function of the after-market input devices 111 (e.g., video data for a camera), location and  responsive to a request for identification of any aftermarket parts (The user calibration at step 542 requires the system user provide a learning cycle for the software). (fig 5 path 506 and step 542)
Regarding claim 6:
Shin in view of Petersen and Grimm, as shown in the rejection above, discloses all the limitations of claim 4, upon which this claim is dependent.
Grimm further teaches:
wherein the tuned trigger variables (configure pre-set parameters [0127]) include variables tuned based on the existence of the aftermarket part. (The technology enables software that has the ability to automatically configure pre-set parameters recognized by the integration system. Automatic configuration prevents the vehicle operator from continually entering calibration information each time the after-market system is enabled. [0127])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shin as shown in the rejection above to include the teachings as taught by Grimm to “prevent[s] the vehicle operator from continually entering calibration information each time the after-market system is enabled” [0127].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub No. 2016/0210795) in view of Petersen (U.S. Pub. No. 2015/0331686) in further view of Gelbart (U.S. Pub. No. 2017/0039784).
Regarding claim 10:
Shin in view of Petersen, as shown in the rejection above, discloses all the limitations of claim 1, upon which this claim is dependent.
Gelbart teaches:
wherein the tuned trigger variables (speed is the tuned trigger variable demonstrated below) include a value for use when a temporary vehicle feature is engaged, (The server may take into account the time of day in determining whether the vehicle is in traffic, warranting deviation from the permissible route… while 30 MPH may be normal for 2 p.m. on a weekday, 15 MPH may be normal for 5 p.m. on a weekday. [0092])
wherein the processor is configured to replace the reporting variable used (The server may take into account the time of day in determining whether the vehicle is in traffic, warranting deviation from the permissible route [0092]) when the feature is not engaged (normal speed [0092]), with the value for use when the feature is engaged (The server may have a threshold to warrant deviation such as 50% (or 25% or 75%) of the normal speed [0092]), responsive to engagement of the feature (based on at least one of the following factors: location, date, time, weather, whether the day is a holiday, current driver, gender of the driver, age of the driver, and the like. [0092]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shin in view of Petersen as shown in the rejection above to include the teachings as taught by Gelbart to “include a threshold for allowable deviations” [0092].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (U.S. Pub. No. 2016/0031389) in view of Inbarajan (U.S. Pat. No. 8050811) and in view of Gelbart (U.S. Pub. No. 2017/0039784).
Regarding claim 20:
	Grimm teaches:
A system comprising: (Fig.2 ; system 102 [0041])
a processor configured to: (Fig 2 and 4 element 400; Referring to FIG. 4, the controller 400 may be a microcontroller, microprocessor…[0049])
determine at least one aftermarket modification (wherein the software detects the after-market components (e.g., after-market input devices 111) [0102]) that applies to the specific vehicle (and enables the components to function with the pre-existing components [0102]), based on data included in the request (The technology also allows the integration system to acquire vehicle state information from a recognizable diagnostic interface. Utilizing a vehicles diagnostic interface allows communication of the integration system with other pre-existing vehicle systems. In some embodiments, the integration system may be in communication with ports that acquire vehicle state information. [0129]);
apply a variance, predefined for the aftermarket modification, to one of the set of vehicle data reporting trigger values that corresponds to the aftermarket modification; (The technology enables software that has the ability to automatically configure pre-set parameters recognized by the integration system. Automatic configuration prevents the vehicle operator from continually entering calibration information each time the after-market system is enabled. In one embodiment, the 
and respond to the received vehicle identifier (The technology enables software that has the ability to automatically configure pre-set parameters recognized by the integration system. [0127]; the system automatically configures the system software [0129]; this configuring of the system software is the integrations system responding with the automatically configured pre-set parameters.) by sending, to a vehicle that issued the request (the data stream may be requested by and communicated to the port expansion 330 by way of the OBD signal 335. [0074]), the set of vehicle data reporting trigger values including the one of the set of vehicle data reporting trigger values with the variance applied thereto (The technology enables software that has the ability to automatically configure pre-set parameters recognized by the integration system. Automatic configuration prevents the vehicle operator from continually entering calibration information each time the after-market system is enabled. In one embodiment, the system automatically configures the system software when parameters of the vehicle are recognized. [0127]).
Grimm does not teach, however, Inbarajan teaches:
receive a vehicle identifier identifying a specific vehicle, (The identification information in step 106 preferably includes an identifier that distinguishes either the vehicle or the subscriber; examples can include a vehicle identification number (VIN), an electronic serial number (ESN) for the telematics unit; [col 6, lines 54-58]) the request identifying a requesting [OBD device]; (In some instances, step 106 can also transmit non-confidential information to the telematics service provider such as the business rule category or type that the vehicle-related data falls within, the vehicle component that the vehicle-related data pertains to, or the current location of the vehicle which can be helpful in situations where an emergency response or similar service is required. [col 7, lines 1-7])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Grimm as shown in the rejection above to include the teachings as taught by Inbarajan “so that the service provider knows with whom it is communicating” [col 6, lines 49-50].
Grimm in view of Inbarajan does not teach, however, Gelbart teaches:
a requesting OBD device [the data stream may be requested by and communicated to the port expansion 330 by way of the OBD signal 335.];
determine a set of vehicle data reporting trigger values that are predefined for the specific vehicle (At step 411, the system may receive one or more acceptable threshold levels for the vehicle attributes via the server. At step 413, the system may receive one or more unacceptable threshold levels for the vehicle attributes via the server. [0188]; fig. 4a; (1) receiving a response from the OBD device to the initial command; (2) sending a command to the device to query device firmware and model; (3) updating the OBD device table with model type; (4) set up thresholds, such as speed threshold, acceleration and deceleration thresholds, and geofence thresholds [0053]; The default parameters may be modified. The thresholds may also be customized thresholds, input by the user. [0055]; having modifiable and customizable  for the purpose of causing the OBD device to report (the present invention may receive requests to gather and report on specific information that the OBD device is programmed to report. [0083]) upon the occurrence of a vehicle state corresponding to a vehicle data reporting trigger value (a user can trigger a set of functions to monitor information from the device and issue alerts to the user if certain thresholds are exceeded or reached [0023]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Grimm in view of Inbarajan as shown in the rejection above to include the teachings as taught by Gelbart for “activating a threshold monitoring and alert system” [0188].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665